                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

TERENCE ROSE,                                    )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )      No. 3:19-CV-455-DCP
                                                 )
ANDREW M. SAUL,                                  )
Acting Commissioner of Social Security,          )
                                                 )
              Defendant.                         )

                                          ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 15] is DENIED, and the Commissioner’s

Motion for Summary Judgment [Doc. 17] is GRANTED. The decision of the Commissioner is

AFFIRMED. The Clerk of Court is DIRECTED to close this case.

       IT IS SO ORDERED.

                                          ENTER:

                                          _________________________
                                          Debra C. Poplin
ENTERED AS A JUDGMENT                     United States Magistrate Judge
    s/ -RKQ/0HGHDULV
   CLERK OF COURT




Case 3:19-cv-00455-DCP Document 20 Filed 03/08/21 Page 1 of 1 PageID #: 918
